Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00860-CV

                           BBVA COMPASS, ET AL., Appellants

                                               V.

                  DAVID BAGWELL, INDIVIDUALLY AND AS
          TRUSTEE OF THE DAVID S. BAGWELL TRUST, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00991

                                           ORDER
       Before the Court is appellants’ November 12, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to December 27,

2018. We caution appellants that further requests for extension will be disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE